 


110 HR 2972 IH: Subway Cell Access Act
U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2972 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2007 
Mr. Weiner introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To require providers of wireless telephone services to provide access to the universal emergency telephone number in subterranean subway stations located within their area of coverage. 
 
 
1.Short titleThis Act may be cited as the Subway Cell Access Act. 
2.Requirement to provide access to the universal emergency telephone number in subway stations 
(a)In generalSection 332(c) of the Communications Act of 1934 (47 U.S.C. 332(c)) is amended by adding at the end the following new paragraph: 
 
(9)Access to 911 service in subway stations 
(A)In generalThe Commission shall, by regulation, require that each commercial mobile service provide service for the universal emergency telephone number designated under section 251(e)(3) within each subterranean boarding station that is located within any geographic area in which such commercial mobile service provides service at ground level. 
(B)Infrastructure sharingSuch regulations shall require commercial mobile services providing service described in subparagraph (A) within subterranean boarding stations— 
(i)to make available to other commercial mobile services such infrastructure, technology, information, facilities, and functions as may be requested by such other service for the purpose of enabling such other service to provide such service; and 
(ii)to use such infrastructure, technology, and facilities in providing such access that will facilitate sharing of such infrastructure, technology, and facilities under clause (i). 
(C)DefinitionsFor purposes of this paragraph: 
(i)Covered subway systemThe term covered subway system means a fixed guideway mass transportation facility that— 
(I)is described in section 5302(a)(4)(A) of title 49, United States Code; and 
(II)operates as a common carrier. 
(ii)Subterranean boarding stationThe term subterranean boarding station means a location or station that— 
(I)is located below ground level; 
(II)is part of any covered subway system; and 
(III)provides public access or boarding to the vehicles used in such covered subway system. 
(b)Limitation on State regulation of placement of facilitiesSection 332(c)(7)(B)(i)(II) of the Communications Act of 1934 (47 U.S.C. 332(c)(7)(B)(i)(II) is amended by inserting before the period at the end the following: , including the provision of commercial mobile service in subterranean boarding stations to the extent necessary to provide service required under paragraph (9). 
(c)Rulemaking and applicability 
(1)Rulemaking proceedingThe Commission shall, within 60 days after the date of the enactment of this Act, initiate a rulemaking proceeding to prescribe regulations necessary to carry out the amendments under this Act. 
(2)ApplicabilityThis amendments made by this Act are made on the date of the enactment of this Act, but shall apply upon the expiration of the 2-year period beginning upon the issuance of final regulations to carry out the amendments made by this Act, except that the Federal Communications Commission may, by regulation, provide for earlier applicability of regulations issued pursuant to section 332(c)(9)(B) of the Communications Act of 1934 (47 U.S.C. 332(c)(9)(B)), as added by subsection (a) of this section, to facilitate compliance with the requirement of section 332(c)(9)(A) of such Act. 
 
